The Court of Errors reversed the judgment; Stebbins, Spencer, and Allen, senators, who"read opinions, all concurred that the deed was not fraudulent in law. Jones, Chancellor, in an elaborate and able opinion, discusses the form of the special verdict, which instead of finding facts, had found all the evidence in the case as their special verdict; and though he evidently concurs with these senators that the deed is not fraudulent in law, and was in favor of sustaining it, yet he concludes: “ I am therefore constrained to declare that I can not decide the question of law raised by the parties upon this special verdict. It is radically and substantially defective, and its defects are in my judgment, incurable in this court. The proper course in such cases appears to me, to reverse the judgment. ”
Judgment reversed.
Sée to same effect, Rogers v. Eagle Fire Company of N. Y. 9 Wend. 611.